Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        03-AUG-2020
                                                        08:17 AM




                         SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

       JAMES JONATHON DRISCOLL aka JAMES JONATHAN DRISCOLL,
            GEORGE M. KAIMIOLA and ZILPAH K. KAIMIOLA,
                Respondents/Plaintiffs-Appellees,

                                and

             ALLEN B. ARAKAWA, and DEBBIE E. ARAKAWA,
                Petitioners/Plaintiffs-Appellants,

                                vs.

  BANK OF AMERICA, N.A., MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
      INC., GEORGE MATIC, MILENA MATIC, ALEKSANDRA O. MATIC,
STEVEN MATIC, SIMON T. NGAN, JILL S.A. NGAN, AMERICAN SAVINGS BANK,
         F.S.B., JASON C. BALBERDI, NAHINU R. FREITAS, and
                     THE FEDERAL SAVINGS BANK,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CIV. NO. 2CC191000167(1))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
            AND DENYING REQUEST FOR A WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Wong, in place of Pollack, J., recused)

          Upon consideration of petitioners’ application for writ

of certiorari or, in the alternative, a writ of mandamus, filed

on June 3, 2020, respondents Bank of America, N.A. and Mortgage

Electronic Registration Systems, Inc.’s response, filed on July
6, 2020, petitioners’ reply, filed on July 13, 2020, the

respective supporting documents, and the record,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is rejected.

          IT IS HEREBY FURTHER ORDERED that to the extent

petitioners are seeking a writ of mandamus, their request is

denied.

          DATED:   Honolulu, Hawai#i, August 3, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Paul B.K. Wong




                                 2